Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/11/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 01/11/2021 overcomes the previously raised objections to the drawings and the specification and overcomes the previously raised 112 rejection. The Office acknowledges that in the previous Office Action, prior art reference Charron listed as US 7,469,936 was a typo and the correct patent number is US 5,735,307, the current Office Action uses the correct patent number for Charron. However, Applicant's amendment to the claims and the arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
The applicant argues that the 103 rejection of claims 5-6 and 16-17 (which limitations are now incorporated into amended independent claims 1 and 12) as being unpatentable over Charron in view of Newman and Norman is improper since none of the references teaches the limitations of “a split ferrule retainably received by a nut, wherein the split ferrule comprises a pair of opposed tapered portions and a serrated inner surface” as claimed and that the modification would render the sleeve/collet/ring inoperable for its intended purpose
The Office respectfully disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, based on the applicant’s arguments, it appears that the applicant has misconstrued the prior art and the rejection of record. See FIG. A below showing a comparison of applicant’s fitting (top) with the fittings as taught by Newman (right) and Norman (left).

    PNG
    media_image1.png
    973
    1014
    media_image1.png
    Greyscale

Notice that applicant’s no-crimp fitting for a valve includes at least a split ferrule (13) that is actuated by a threaded nut (14) for securing a polymer pipe. Similarly, both Norman and Newman teaches of similar no-crimp fittings that comprises at least a split ferrule (split ring 14 in Norman and collet 16 in Newman) that is actuated by a threaded nut (nut 12 in Norman and compression nut 22 in Newman) for securing a polymer pipe (plastic pipe 24 in Norman and rubber hose 12 in Newman). Notice that the prior art comprises similar structure and function as applicant’s claimed invention. As it was stated in the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charon (US 5,735,307) in view of Newman (US 5,558,375) and Norman (US 7,469,936).
Regarding claim 1, Charon (US 5,735,307) teaches in Figs. 1-9 (see at least Figs. 1-5) of a ball valve assembly 10 that comprises a housing 12, end connectors 28 and 30, valve seats 77-78 and a rotary ball plug 24 that is connected to a stem 36 and handle 42 to allow the operation of the valve similar to applicant’s claimed invention (see at least C1 L40 – C2 L14, C2 L51 – C5 L12 for details of the structure and operation of the device of Charon). Notice that the valve is capable of being arranged as a coaxial/straight valve type (Figs. 1-3) or as an angle/knee valve type (Figs. 4-5) and that the end connectors 28 and 30 can be any suitable connector for installation of metallic or plastic pipes (see at least C3 L6-12). Charon fails to disclose the particular details of the end fittings as claimed. However, compression joints for coupling plastic/polymeric pipes similar to the claimed invention are known in the art. Newman (US 5,558,375) teaches Figs. 1-2 (see at least Fig. 2) of a fitting 12 for coupling rubber/thermoplastic/polymeric pipe/hose 10 that comprises an enlarged outer portion 26 with outer threads (see the threaded engagement at reference “50”), an inner reduced sleeve portion 28 with at least one O-ring seal 18 or 20 and a plurality of barbs 31, a compression nut 22 with inner threads 50 and a compression split ring/collet 16 with at least one split/slot 49 and a plurality of gripping ridges/serrations defined in the 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify either one or both of the end connectors 28 and 30 of the device of Charon to be a no-crimp fitting 12 similar to the one as taught by Newman comprising at least an enlarged outer portion 26 with outer threads, an inner reduced sleeve portion 28 with at least one O-ring seal 18 or 20, a compression nut 22 with inner threads 50 and a compression split ring/collet 16 with at least one split/slot 49 and a plurality of gripping ridges/serrations defined in the internal surface 36 that are capable of coupling with a polymeric hose 10, since such a fitting arrangement is capable of allowing the valve of Charon to be easily and fluid tightly connected to polymeric pipes and additionally the fitting is capable of being reusable providing a clear advantage over crimp-type compression fittings. The device of the combination of Charon in view of Newman fails to explicitly disclose that the split ferrule includes a pair of opposed tapered portions as claimed (notice in at least Fig. 2 of Newman that the split ring 16 does include at least one tapered portion 38 that engages a tapered portion of the nut and that the rearward portion engages a tapered portion of the outer threaded portion 26 to aid in compressing and gripping pipe 10; however, it is unclear if the rearward portion is tapered or not). However, reusable compression joints Norman (US 7,469,936) teaches in Figs. 1-6 (see at least Figs. 1a and 5a-5b) of another example of a no-crimp compression fitting that comprises at least a split gripper ring 14 with a plurality of gripping ridges 44 that aid in gripping a plastic pipe 24, a split/groove 48 that aid in the reversible compression of the ring and opposing tapered ends 42 and 43 that engages tapered surfaces of the coupling body/nut 12 and outer web 66 in order to allow gripping of the pipe 24 in a similar manner as the collet 16 of Newman (see at least C5 L1 – C9 L21 for details of structure, operation and benefits of the device of Norman). Notice that design of the split gripper ring of Norman achieves the same function as the collet of Newman but uses a simpler and more compact structure (a ring 14 with a single diagonal split 48 in Norman vs a ring 16 with multiple alternating slots 49 in Newman). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the no-crimp fitting of the device of the combination of Charon in view of Newman to utilize a slit gripper ring 14 that is actuated via the engagement of opposing tapered surfaces (42 and 43) engaging opposed tapered surfaces provided on the nut and the outer sleeve portion in a similar manner as taught by Norman, since such a modification is a known alternative structure capable of achieving the same function of gripping a plastic pipe in the same manner as the split ring/collet 16 as taught by Newman, with the added advantage that the split ring can be designed to be more compact and simple as compared to the design as taught by Newman.    
As such, regarding claim 1, the device of the combination of Charon in view of Newman and Norman (see the details of the combination above) shows a no-crimp valve assembly (see the ball valve assembly 10 of at least Figs. 1-5 of Charon with end fitting 28 and/or 30 as modified to be no-crimp fitting 12 as taught by at least Fig. 2 of Newman and Fig. 1a of Norman) comprising: a valve subassembly having an end fitting (see at least Figs. 1-5 of Charon showing a ball valve assembly with at least a ball 24, valve seats 77-78 and at least one end fitting 28 or 30 that is modified to be a no-crimp fitting 12 as taught by Newman and coupling 10 of Norman); said end fitting having an enlarged outer portion (see the threaded outer portion 26 of Fig. 2 of Newman) of diameter D with an outer threaded surface and an inner reduced sleeve portion (see the stem portion 28 of Fig. 2 of Newman, notice that the stem portion has a smaller diameter as compared to the outer portion) of reduced diameter d with an axial groove (see the space between the outer and inner portions of Fig. 2 of Newman) defined between said enlarged outer portion and said inner reduced portion; a nut (see the compression nut 22 of Fig. 2 of Newman comprising inner threads 50 and nut 12 of Fig. 1A of Norman having threads 31) threadable to said outer threaded surface; and a split ferrule (see the compression split ring/collet 16 of Fig. 2 of Newman modified to be the split ring 12 of Fig. 1A of Norman) retainably received by said nut; wherein the split ferrule comprises a pair of opposed tapered portions and a serrated inner surface [see at least Fig. 1A of Norman showing a split gripper ring 14 with a plurality of gripping ridges 44 (serrations) for gripping a plastic pipe, a split/groove 48 for aiding in reversible compression of the ring (i.e. no crimping) and opposing tapered ends 42 and 43 that engages tapered surfaces of the coupling body/nut 12 and outer web 66 in order to Thus, the device of the combination of Charon in view of Newman and Norman meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the no-crimp valve assembly of claim 1 wherein said reduced portion defines at least one coaxial recess (see either one or both of the O-ring grooves 32 or 34 in Fig. 2 of Newman) and a sealing ring (see either one of the O-ring seal 18 or 20 of Fig. 2 of Newman) is received in said recess; the device of the combination meets this limitation as shown in at least Fig. 2 of Newman.
Regarding claim 3 and the limitation of the no-crimp valve assembly of claim 1 wherein said reduced portion defines two coaxial axially spaced recesses (see O-ring grooves 32 and 34 in Fig. 2 of Newman) each receiving a sealing ring (see the O-ring seals 18 and 20 of Fig. 2 of Newman); the device of the combination meets this limitation as shown in at least Fig. 2 of Newman.
Regarding claim 4 and the limitation of the no-crimp valve assembly of claim 1 wherein the serrated inner surface is configured to engage an exterior surface of the pipe; the device of the combination meets this limitation as shown in at least Fig. 1A and 
Regarding claim 5 and the limitation of the no-crimp valve assembly of claim 1 wherein a part of the enlarged outer portion is between a portion of the serrated inner surface of the split ferrule and the nut; the device of the combination meets this limitation as shown in at least Fig. 2 of Newman and Fig. 1A of Norman.
Regarding claim 6 and the limitation of the no-crimp valve assembly of claim 1 wherein the nut has an interior tapered portion and the enlarged outer portion has an inwardly tapered portion adjacent the groove and wherein said tapered portions of the ferrule engage the tapered portions of the nut and enlarged outer portion upon tightening the nut to the outer threaded surface; the device of the combination meets this limitation as shown in at least Fig. 2 of Newman and Fig. 1A of Norman showing tapered surfaces that engages tapered surfaces of the split ferrule.  
Regarding claim 7 and the limitation of the no-crimp valve assembly of claim 1 wherein said reduced portion has a plurality of barbs (barbs 31 of Newman); the device of the combination meets this limitation as shown in at least Fig. 2 of Newman with flutes or barbs 31 that aid in preventing the removal of the hose 10.  
Regarding claim 8 and the limitation of the no-crimp valve assembly of claim 1 further comprising a second fitting having an enlarged outer portion of diameter D2 with an outer threaded surface and an inner reduced sleeve portion of reduced diameter d2 with an axial groove defined between said enlarged outer portion and said inner portion and a second nut threadable to said second outer threaded surface and a second split ferrule retainably received by said second nut so that a second polymer pipe is 
Regarding claim 9 and the limitation of the no-crimp valve assembly of claim 8 wherein said end fitting and said second fitting are coaxial; the device of the combination meets this limitation with Charon teaching that the valve is capable of assuming either a straight or angle valve configuration with at least Figs. 1-3 showing the valve assembly with fittings 28 and 30 (which are modified to be no crimp fitting 12 as taught by Newman) being in a co-axial/straight configuration.  
Regarding claim 10 and the limitation of the no-crimp valve assembly of claim 9 wherein D = D2 and d = d2; the device of the combination fails to explicitly disclose the relative dimensions of the connectors; however one of ordinary skill in the art can recognize that by choosing two identical end fittings (i.e. D = D2 and d = d2) it allows the end fittings to be interchangeable (i.e. the “inlet fitting” can be used as an outlet fitting and vice versa) which further aids in the interchangeability as taught by Charon as well as allowing the valve to be coupled to same sized piping which aids in preventing further abrupt changes in flow characteristics (e.g. pressure loses, reductions, expansions, etc.). Additionally, applicant’s disclosure does not present As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify/optimize/choose the size of the two end fittings of the device of the combination of Charon in view of Newman and Norman to be identical (i.e. D = D2 and d = d2) as a matter of design choice, absent criticality or unexpected results, since there is no demonstrated motivation or reason for one of ordinary skill in the art to the above claimed features, one of ordinary skill in the art at the time the invention was filed would have chosen from either the same sizes for the fitting or different sizes based on suitability for the intended results, such as allowing interchangeability of the end fittings or allowing the connection to a specific piping size (e.g. allowing the fittings to connect to 10” OD plastic hoses).  See MPEP § 2144.04. Thus, the modified device of the combination of Charon in view of Newman and Norman meets all the limitations of claim 10.
Regarding claim 18 and the limitation of the no-crimp valve assembly of claim 1 further comprising a second fitting having an enlarged outer portion of diameter D2 with an outer threaded surface and an inner reduced sleeve portion of reduced diameter d2 with an axial groove defined between said enlarged outer portion and said inner portion and a second nut threadable to said second outer threaded surface and a second split ferrule retainably received by said second nut so that a second pipe is receivable in said second groove and said second nut is tightenable to the threaded surface wherein the second ferrule engages said second pipe to fluidly seal said second pipe to said second fitting; the device of the combination meets this limitation with Charon teaching that the end connectors 28 and 30 can be any suitable connector and with both end connectors 
Regarding claim 19 and the limitation of the no-crimp valve assembly of claim 19 wherein said end fitting and said second fitting are coaxial; the device of the combination meets this limitation with Charon teaching that the valve is capable of assuming either a straight or angle valve configuration with at least Figs. 1-3 showing the valve assembly with fittings 28 and 30 (which are modified to be no crimp fitting 12 as taught by Newman) being in a co-axial/straight configuration. 

Regarding claim 12, the device of the combination of Charon in view of Newman and Norman (see the details of the combination in the rejection of claim 1 above) shows a no-crimp valve assembly (see the ball valve assembly 10 of at least Figs. 1-5 of Charon with end fitting 28 and/or 30 as modified to be no-crimp fitting 12/10 as taught by at least Fig. 2 of Newman and Fig.1A of Norman) comprising: a valve subassembly having an end fitting (see at least Figs. 1-5 of Charon showing a ball valve assembly with at least a ball 24, valve seats 77-78 and at least one end fitting 28 or 30 that is modified to be a no-crimp fitting 12 as taught by Newman); said end fitting having an enlarged outer portion (see the threaded outer portion 26 of Fig. 2 of Newman) of diameter D with an outer threaded surface and an inner reduced sleeve portion (see the stem portion 28 of Fig. 2 of Newman, notice that the stem portion has a smaller diameter as compared to the outer portion) of reduced diameter d with an axial groove (see the space between the outer and inner portions of Fig. 2 of Newman) defined Thus, the device of the combination of Charon in view of Newman and Norman meets all the limitations of claim 12.
Regarding claim 13 and the limitation of the no-crimp valve assembly of claim 12 wherein said reduced portion defines a coaxial recess (see either one or both of the O-ring grooves 32 or 34 in Fig. 2 of Newman) and the circumferential seal comprises a sealing ring (see either one of the O-ring seal 18 or 20 of Fig. 2 of Newman) received in said recess and interiorly sealable against said pipe; the device of the combination meets this limitation as shown in at least Fig. 2 of Newman.
Regarding claim 14 and the limitation of the no-crimp valve assembly of claim 12 wherein the split ferrule serrated inner surface engages an exterior surface of the pipe; the device of the combination meets this limitation as shown in at least Fig. 2 of Newman with the split sleeve 16 having grooves 37 defined on the inner surface 36 that creates a serrated surface that aids in gripping the tube 10.
Regarding claim 15 and the limitation of the no-crimp valve assembly of claim 12 wherein said circumferential seal comprises a plurality of axially spaced barbs (barbs 31 of Fig. 2 of Newman); the device of the combination meets this limitation as shown in at least Fig. 2 of Newman with flutes or barbs 31 that aid in preventing the removal of the hose 10. 
Regarding claim 16 and the limitation of the no-crimp valve assembly of claim 12 wherein a part of the enlarged outer portion is between a portion of the serrated inner surface of the split ferrule and the nut; the device of the combination meets this limitation as shown in at least Fig. 2 of Newman and Fig. 1A of Norman.
Regarding claim 17 and the limitation of the no-crimp valve assembly of claim 12 wherein the nut has an interior tapered portion and the enlarged outer portion has an inwardly tapered portion adjacent the groove and wherein said tapered portions of the .

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charon (US 5,735,307) in view of Newman (US 5,558,375) and Norman (US 7,469,936) as applied to the intervening claims above, and further in view of Cimberio (US 2008/0314466).
Regarding claims 11 and 20, the device of the combination of Charon in view of Newman and Norman fails to disclose the use of a second valve as claimed. However, ball valve assemblies with branches having at least three ports and two valves in communication with each other are known in the art. Cimberio (US 2008/0314466) teaches in Figs. 1-11 (see at least Fig. 2-5, references will be made to Figs. 3 and 5) of a T-branch ball valve assembly that comprises an integral housing 140 with three ports (142, 147 and 152) that connects to various parts of a fluidic 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve body 12 (see at least Fig. 1-5 of Charon) of the device of the combination of Charon in view of Newman and Norman to include a branch with a port (147 of Cimberio) and ball valve 148 between either one of the end fittings 28 and 30 (see at least Figs. 1-5 of Charon) in a similar manner as taught by Cimberio (see for example Fig. 3 and 5 of Cimberio), since such a modification allows for greater fluid control and fluid ports options while maintaining a compact branching structure and minimizing the use of additional fittings.             
As such, regarding claims 11 and 20 and the limitations of a) the no-crimp valve assembly of claim 1 wherein said valve assembly has a first outlet fitting and further comprising a second valve sub- assembly and a second outlet fitting, said second valve sub-assembly in selective communication with said end fitting (claim 11) and b) the no-crimp valve assembly of claim 1 further comprising a second valve sub-assembly and a second fitting, said second valve sub- assembly being in selective Thus, the device of the combination of Charon in view of Newman, Norman and Cimberio meets all the limitations of claims 11 and 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753